                                                                                CLERK'S
                                                                         Us district    OFFICE
                                                                                     court  E.D.N.y.
UNITED STATES DISTRICT COURT                                            ^ SEP ^ 2013
EASTERN DISTRICT OF NEW YORK
                                                            X           BROOKLYN OFFICE
JAMES F. PELCZAR,
                                       Plaintiff,
                                                                MEMORANDUM
                         - against -                            DECISION AND ORDER
                                                                I8-CV-6887(AMD)(LB)
DOREEN M.PELCZAR,et al..

                                       Defendants.

                                                            X

ANN M.DONNELLY,United States District Judge:

        The pro se plaintiff, James F. Pelczar, brought this action under Article 15 of the Real

Property Actions and Proceedings Law("RPAPL")against his sister, Doreen M. Pelczar, and her

attorneys, for what he claims was the fraudulent transfer of his parents' estate to Ms. Pelczar.

(ECF No. 1.) In February of 2019, the defendants moved to dismiss the action(EOF Nos. 15,

18), and the plaintiff opposed the motions(ECF No. 20-2). For the reasons that follow, I grant

the defendants' motion to dismiss.


  I.    BACKGROUND*




* The facts are taken from the complaint and the plaintiffs opposition. (ECF Nos. 1, 20-2.) "[AJllhough
courts generally will not accept factual allegations raised for the first time in opposition to a motion to
dismiss, some courts have construed the mandate to read a pro se plaintiffs papers liberally as allowing
for consideration of such allegations." Guity v. Uniondale Union Free Sch. Disl., No. 15-CV-5693, 2017
 WL 9485647, at *1, n.l (E.D.N.Y. Feb. 23, 2017), report and recommendation adopted. No. 15-CV-
5693, 2017 WL 1233846(E.D.N.Y. Mar. 31, 2017)(internal quotation marks and citation omitted)
(collecting cases). I take judicial notice ofthe plaintiffs filings in prior actions in Queens Surrogate
Court(7/7 re AlfredS. Pelczar, No. 2014-2284), the Second Department {Pelczar v. Kelly, et al, Index No.
2016-04132), and the Eastern District of New York {Pelczar v. Pelczar, No. 16-CV-55), as the Court may
consider matters of public record when deciding a motion to dismiss. See Sutton ex rel. Rose v. Wachovia
Sec., LLC,208 Fed. Appx. 27, 29(2d Cir. 2006). However, I consider the documents filed "not for the
truth of the matters asserted in the other litigation, but rather to establish the fact of such litigation and
related filings." Ki-amer v. Time Warner Inc., 937 F.2d 767, 774(2d Cir. 1991).

                                                      1
         This action arises out of a dispute over the property at 7-22 151st Place in Whitestone,

 New York. (ECF No. 1 at ^ 19.) The property belonged to the parents ofthe plaintiff and Ms.

 Pelczar, Josephine C. Pelczar and Alfred S. Pelczar, who transferred the property into the Alfred

 S. Pelczar and Josephine C. Pelczar Irrevocable Trust(the "Trust") in 1997. {Id. at ^ 14.)

 Josephine Pelczar died in 2001. {Id. at H 15.) When Alfred Pelczar died in 2014, Ms. Pelczar

 initiated probate proceedings for her father's estate in Queens County Surrogate's Court. {Id. at

 111116,18.)

        In his will, Alfred Pelczar disinherited the plaintiff, leaving him only $1,030.00,(ECF

 No. 18-1), because the plaintiff had not "communicated with [Alfred Pelczar] for about eleven

(11) years," which "clearly demonstrate[d] his disdain and contempt" for his father. {Id. at 1-2.)

 The will also bequeathed the Whitestone Property to Ms. Pelczar by invoking Alfred Pelczar's

"limited power of appointment" conferred by the Trust. {Id. at 2.) Defendant Peter V. Maimone,

Esq. drafted Alfred Pelczar's will and witnessed its execution in 2013. {Id. at 7,ECF No. 1 at H

 17.)

        The plaintiff objected to probate, challenging, among other things, whether the will could

"cause the transfer of property ofan inter vivos irrevocable trust by the exercise of a limited

power of appointment[.]"'(ECF No. 20-1 at 24.) On August 20, 2015, the Honorable Peter J.

Kelly admitted the will into probate, ruling that the plaintiffs objection to the disposition ofthe

 Whitestone Property had no bearing on the validity ofthe will itself and could be addressed in a

separate proceeding. {Id. at 30-31, 36.) According to the plaintiff, the case is still open in the

Queens Surrogate's Court. (ECF No. 1 at f 26.)




' Louis M.Laurino represented Ms. Pelczar in the probate action after Mr. Maimone recused himself.
                                                  2
        The plaintiff then brought an Article 78 petition against Judge Kelly in the Second

Department. (ECF No. 20-1 at 38-65.) The Second Department dismissed the action on the

merits. In the Matter ofPelczar v. Kelly, 131 A.D.3d 700(N.Y. App. Div. 2015).

        On January 6,2016,the plaintiff brought a federal action against the defendants, alleging

that Ms. Pelczar "breached her duty as trustee" ofthe Trust when she entered her father's will

into probate. (Complaint at ^ 6,Pelczar v. Pelczar, No. 16-CV-55(E.D.N.Y. Jan. 6, 2016), ECF

No.1.) After appearing for a pre-motion conference—at which the Honorable John Gleeson of

this Court explained that the federal court likely did not have jurisdiction to hear the case—^the

plaintiff voluntarily dismissed the action. (Tr. of Pre-Mot. Conference at 8:23-9:9, No. 16-CV-

55 (E.D.N.Y. Jan. 6,2016), ECF No. 18.)

        On July 21, 2016, Ms. Pelczar signed an executor's deed transferring the Whitestone

Property from her father's estate to herself. (ECF No. 1 at ^ 19.) The deed was recorded with

the NYC Department of Finance on October 17, 2016. (Jd.)

       The plaintiff brought this suit against the same defendants, raising similar claims, on

December 4,2018. (ECF No. 1.)

 11.   Standard of Review


       To survive a motion to dismiss, a complaint must plead "enough facts to state a claim to

reliefthat is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544,570(2007).

This means that it must "plead[] factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S.

662,678(2009)(citing Twombly,550 U.S. at 556). Although the complaint need not include

"detailed factual allegations," it must be more than "a formulaic recitation ofthe elements of a

cause of action" and more than an "unadomed,the-defendant-unlawfully-harmed-me
accusation." Iqbal, 556 U.S. at 678 (citing Twombly,550 U.S. at 555). In deciding a Rule

12(b)(6) motion to dismiss, the Court"must accept as true all ofthe allegations contained in the

complaint;" however,this tenet does not apply to legal conclusions. Igbal, 556 U.S. at 678

(internal citations omitted). Because pro se litigants are held to less stringent standards than

lawyers, courts must read pro se complaints liberally and interpret them to raise the strongest

arguments they suggest. Erickson v. Pardus,551 U.S. 89,94(2007); Hughes v. Rowe,449 U.S.

5,9(1980); Sealed Plaintiffv. Sealed Defendant #7,537 F.3d 185, 191-93(2d Cir. 2008).

III.    The Parties' Arguments

        The essence ofthe plaintiffs most recent complaint is that Ms. Pelczar wrongfully

conveyed the Whitestone Property to herself by fraudulently signing an executor's deed. (ECF

No. 1 at Tl 11.) Additionally, the plaintiff claims that the defendants made "material false

representation[s]" in submitting the executor's deed because "it was not supported by an order

from the court granting the title transfer." {Id. at ^ 40.) Finally, the plaintiff claims that Ms.

Pelczar did not consult her lawyers before she filled out the executor's deed. {Id. at ^ 21.) The

plaintiff asks that the Court "cancel[] the fraudulent title transfer" and "declar[e] said transfer

unlawful and invalid," and seeks compensatory damages of$900,000. {Id. at 9-10.)

         The defendants argue that this Court does not have jurisdiction to hear this case because

it is subject to the probate exception to diversity jurisdiction and because the Rooker-Feldman

doctrine prevents review of a state court ruling. (ECF No. 18 at 2-3.) Even if the Court were to

reach the merits, the defendants claim that the action must be dismissed because the plaintiff has

not established fraudulent conduct and because resjudicata bars re-litigation of decided issues.

{Id.)
IV.     Discussion


        Whether a court has subject matter jurisdiction over an action is "a threshold inquiry."

Morrison v. National Austl Bank Ltd., 547 F.3d 167, 170(2d Cir. 2008)(internal citations and

quotation marks omitted). "When a court is presented with a motion to dismiss both for lack of

subject matter jurisdiction and for failure to state a claim upon which relief may be granted, the

court'must decide the jurisdictional question first because a disposition of a Rule 12(b)(6)

motion is a decision on the merits, and therefore, an exercise in jurisdiction.'" Leskinen v.

Halsey, No. 12-CV-623,2013 WL 802915, at *6(E.D.N.Y. Jan. 28, 2013)(citation omitted),

report and recommendation adopted. No. 12-CV-623,2013 WL 801128(E.D.N.Y. Mar. 5,

2013), affd, 571 Fed. Appx. 36(2d Cir. 2014). "In resolving the question ofjurisdiction, the

district court can refer to evidence outside the pleadings and the plaintiff asserting subject matter

jurisdiction has the burden of proving by a preponderance ofthe evidence that it exists." Luckett

V. Bure, 290 F.3d 493,496-97(2d Cir. 2002)(citations omitted).

       The plaintiff has met the burden of proving the existence of diversity jurisdiction. The

plaintiff is a resident of Florida, while the defendants are residents ofNew York. (ECF No. 1 at

UK 1, 3-5.) The plaintiff also alleges an amount in controversy greater than $75,000. {Id. at 10.)

Thus, this Court has jurisdiction under 28 U.S.C. Section 1332.

       The defendants assert that the probate exception to otherwise proper federal jurisdiction

applies in this case. "The 'probate exception' is an historical aspect offederal jurisdiction that

holds 'probate matters' are excepted from the scope offederal diversity jurisdiction." Lejkowitz

V. Bank ofN.Y., 528 F.3d 102, 105(2d Cir. 2007)(citations omitted). It "reserves to state

probate courts the probate or annulment of a will and the administration ofa decedent's estate; it

also precludes federal courts from endeavoring to dispose of property that is in the custody of a
state probate court." Marshall v. Marshall^ 547 U.S. 293, 311-12(2006). However, a federal

court retains jurisdiction where its exercise "will result in ajudgment that does not dispose of

property in the custody of a state probate court, even though judgment may be intertwined with

and binding on those state proceedings[.]" Lejkowitz, 528 F.3d at 106.

        A district court deciding a motion to dismiss on the basis ofthe probate exception must

undertake a two-part inquiry. Architectural Body Research Foundation v. Reversible Destiny

Foundation ("ABRF"), 335 F. Supp. 3d 621,634(S.D.N.Y. 2018). First, the court must decide

whether the plaintiff seeks to administer an estate, probate a will, or conduct any other ^'purely

probate matter." Lejkowitz, 528 F.3d at 106(quoting Marshall, 547 U.S. at 312). Second,the

court determines whether the plaintiff seeks to "reach a res in the custody of a state court." Id.

(quoting Marshall, 547 U.S. at 312). Because a district court "must take jurisdiction if it

should," Marshall, 547 U.S. at 298 (citation omitted), it may decline subject-matter jurisdiction

under the probate exception "only if a plaintiff seeks to achieve either ofthese ends in federal

court." Lejkowitz, 528 F.3d at 106.

        The plaintiff does not ask this Court to "probate a will or administer an estate directly,"

Lejkowitz, 528 F.3d at 105, so the first circumstance is plainly inapplicable. See Moser v. Pollin,

294 F.3d 335, 340(2d Cir. 2002)("[Sjince few practitioners would be so misdirected as to

seek...letters testamentary or letters of administration from a federal judge, the first prong ofthe

probate exception is rarely, if ever, violated."). Thus,the dispositive question is whether the

plaintiff asks this Court to exercise control over a res in the custody or control of a state court.

For the reasons identified below, I find that the plaintiff does.^



^ Because the probate exception divests the Court of subject matter jurisdiction, I do not address the
  defendants' other arguments for dismissal. See Mercer v. Bank ofNew York Mellon, N.A., No. 13-CV-
  5686, 2014 WL 3655657, at n.6(E.D.N.Y. July 21, 2014), aff'd, 609 Fed. Appx.667(2d Cir. 2015).

                                                     6
           a. The Plaintiffs Claims Are Over A Res.


       In determining whether a plaintiff seeks to reach a res in the custody or control of a state

court, the Second Circuit contrasts claims seeking "in essence, a disgorgement offunds that

remain under the control of the Probate Court" with claims for "damages from Defendants

personally rather than assets or distributions from [an] estate." See Lefkowitz, 528 F.3d at 107-

08. In LeJkowitZy for example,the court held that the plaintiffs fiduciary duty claims seeking

money damages from the defendant personally did not implicate the probate exception, even

though it was "intertwine[d] with the litigation proceeding in the probate courts." Id. By

contrast, the court held that the plaintiffs claim that the defendant wrongfully withheld estate

funds was an effort to reach a res in the state court's control. Id. To provide the reliefthe

plaintiff requested—^the wrongfully held estate funds—^the "federal court would have to assert

control over property that remains under the control of state courts." Id. at 107.

        As the Lefkowitz court made clear,"[djetermining whether the probate exception

applies...requires an examination ofthe nature ofeach claim asserted by the plaintiff, including

the relief sought." Mandell v. Dolloff, No. 17-CV-01282,2018 WL 3553343, at *3(D. Conn.

July 24, 2018). Moreover, courts must"examine the substance ofthe relief that [the plaintiff] is

seeking, and not the labels they have used." Mercer v. Bank ofNew York Mellon, N.A.,609 Fed.

Appx.611,680(2d Cir. 2015)(citing Lefkowitz, 528 F.3d at 107).

       Here, the plaintiff asserts a variety of claims against his sister and her lawyers over the

2016 transfer of his father's estate. The plaintiffs first claim is that Ms. Pelczar fraudulently

signed an executor's deed transferring the Whitestone Property to herself. (ECF No. 1 at 7-8.)

As a remedy for his first claim, the plaintiff demands that the Court cancel the fraudulent title

transfer and declare it unlawful and invalid. {Id. at 9.) The plaintiffs second claim is that Ms.
Pelczar and her lawyers made false representations to obtain the executor's deed, because there

was no court order granting the title and distribution ofthe Whitestone Property. {Id. at 8-9.) As

a remedy for this claim, the plaintiff demands the value of the Whitestone Property and other

assets totaling $900,000. (M at 10.)

        Although styled as a challenge to the defendants' use ofan executor's deed, the

complaint's true grievance is with the disposition ofthe Whitestone Property. In his opposition

brief, for example,the plaintiff describes his claim as a competition of interests over the

Whitestone Property: "Plaintiff has evidence proving his ownership interest in the Whitestone

Property...Plaintiff has evidence proving that the Defendant,[Ms. Pelczar], has claimed an

interest adverse to the Plaintiffs[.]"(PI. Opp'n Br.(ECF No. 20-2 at 18).) The remedies that the

plaintiff seeks also center on the Whitestone Property(ECF No. 1 at 8-9); the plaintiff asks the

Court to cancel the defendant's title to the Whitestone Property and transfer the value of it to

him. {Id.) In other words, the plaintiff wants this Court to reverse the probate court's decisions.

         In short, it is plain that the gravamen ofthe plaintiffs complaint is that the defendant

improperly received assets under the Surrogate Court's supervision. This Court cannot

adjudicate a "complaint[] about the maladministration of[the decedent's estate], which have

been proceeding in probate courts," even when it may be "mask[ed]in claims for federal relief."

Leflcowitz, 528 F.3d at 107; see also Fisch v. Fisch, No. 14-CV-1516, 2014 WL 5088110, at *3

(denying jurisdiction because "[pjlaintiff is essentially seeking a declaration from this Court that

a portion of the estate (or its equivalent amount of money)should go to him instead ofto

Defendant."); Mercer,609 Fed. Appx. at 679-80(while plaintiffs styled their claims as in

personam claims, including for breach of contract, the probate exception applied because the
plaintiffs asked the district court to restore funds to a trust that the trustees distributed during the

period of probate administration).

            b. The Res Is In The Custody Or Control Of The State Court

        The plaintiff has argued here and in other proceedings that the Whitestone Property could

not become property of his father's estate by operation of a limited power of appointment in the

Trust. {See e.g.^ ECF No. 20-1 at 30-31)("In paragraphs 4 through 10 ofthe objections,

objectant questions decedent's attempt through Article IV ofthe instrument to bequeath property

held by the inter vivos trust.") Accordingly, the plaintiff may argue that the probate exception is

avoided because the res itself is not properly within the custody or control ofthe state court.

       In Abercrombie v. Andrew College,438 F. Supp. 2d 243, 254(S.D.N.Y. 2006), a dispute

about whether a certain property should be included in the decedent's estate, the district court

held that it retained jurisdiction to decide title because the property at issue was presumptively

outside ofthe decedent's estate. See also Genecin v. Genecin, 363 F. Supp. 2d 306, 311 (D.

Conn. 2005)(the court retains jurisdiction to "adjudicate the rights ofthe parties" with respect to

whether a disputed work of art should be included in a decedent's estate). }^cithQr Abercrombie

nor Genecin, however, articulate a blanket rule that federal courts can resolve any disputes about

the composition of an estate. Rather, both courts considered whether property outside ofthe

estate should be considered part of the estate. In other words,the property at issue in these title

disputes was not, as an initial matter, in the custody or control ofthe state. See ABRF,335 F.

Supp. 3d at 639    Genecin is consistent with a substantial line ofcases, both within and without

our Circuit, reasoning that since the probate exception applies only when the res at issue is in the

possession ofthe estate, it does not bar claims by executors to obtain or recover assets held

elsewhere"). The plaintiff here, in contrast, seeks federal relief to recover assets that are part of
the estate and therefore in the custody of the state probate court. Id. at 638 ("Since the probate

exception turns on whether the state court has 'custody' or 'control' of the property - not

whether the estate has good title to it-there is no need or warrant for the district court to

adjudicate the merits ofsuch claims in order to determine its jurisdiction to do so.") Since the

Whitestone Property is part ofthe estate, the state has custody and control over it, and the

plaintiff must go to the Surrogate's Court to litigate his claim of title to the same asset.




                                                  10
                                           CONCLUSION


       For the foregoing reasons, the defendants' motion to dismiss the plaintiffs claims is

granted. In light of the plaintiffs pro se status, the Court grants the plaintiff leave to file an

amended complaint within 30 days of the date of this Memorandum and Order. If the plaintiff

fails to file an amended complaint within 30 days, the case will be dismissed and judgment will

enter. An amended complaint that merely repeats the allegations in the original complaint,

which the Court has found inadequate to support subject matter jurisdiction, will not suffice.

The amended complaint must demonstrate that the Court has subject matter jurisdiction over the

plaintiffs claims, and that no exceptions exist that would deprive it ofjurisdiction. The plaintiff

is advised that the amended complaint will completely replace the Complaint, must be captioned

"Amended Complaint," and must bear the same docket number as this Memorandum and Order.

SO ORDERED.




                                                          s/Ann M. Donnelly
                                                       Ann M. Donnelly
                                                       United States District Judge



Dated: Brooklyn, New York
       September 9, 2019




                                                  11
